COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:     Graustark Members II, LLC v. Mark Minor

Appellate case number:   01-19-00647-CV

Trial court case number: 1132739

Trial court:             County Civil Court at Law No. 2 of Harris County

        Crystal T. Dang of Dow Golub Remels & Gilbreath, PLLC has filed a motion to
withdraw and substitute counsel for appellant, Graustark Members II, LLC. Because the
motion does not show that it was delivered to appellant “in person or mailed—both by
certified and by first-class mail” at its last known address, and because the motion lacks a
certificate of conference, the motion is denied, without prejudice to refiling. See TEX. R.
APP. P. 6.5(b), (d); 10(a)(5).
       It is so ORDERED.

Judge’s signature:________/s/ Julie Countiss____________
                           Acting individually


Date: December 5, 2019